Citation Nr: 1821825	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  10-08 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease (DJD) with effusion from August 1, 2009, until the assignment of a temporary total rating on March 11, 2014, and in excess of 30 percent since May 1, 2015.

2.  Entitlement to an initial rating in excess of 10 percent for left knee DJD with ligamentous calcification from August 1, 2009, until the assignment of a temporary total rating on February 19, 2013, and in excess of 30 percent since April 1, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Air Force from April 1979 to June 1990, from August 1999 to November 2003, and from January 2006 to July 2009.

This matter came before the Board of Veterans' Appeals (Board) on appeal from August 2009, September 2013, and September 2014 decisions of the Winston-Salem, North Carolina, and Huntington, West Virginia, Regional Offices (ROs). In May 2011, the Veteran was afforded a hearing at the VA Central Office before the undersigned Veterans Law Judge. A hearing transcript is in the record. In July 2011, February 2013, August 2015, and September 2016, the Board remanded the appeal.


FINDINGS OF FACT

1.  For the period prior to the Veteran's right total knee replacement, he had a meniscectomy, osteoarthritis, tendonitis, chondromalacia, patellofemoral syndrome, hip flexor weakness, subluxation, effusion, crepitus, popping, locking, buckling, catching, swelling, giving way, pain, weakness, stiffness, decreased speed of the joint motion, tenderness, decreased muscle strength, swelling, functional loss or impairment, less movement than normal, disturbance of locomotion, instability, an inability to performed repeated use testing, and flexion to 95 degrees with pain and extension to 45 degrees or greater with pain.

2.  For the period since the Veteran's right total knee replacement, he has had DJD; soreness; tightness; tenderness; a need to continuously stretch; difficulty sitting, standing, or walking for extended periods of time; difficulty climbing stairs; an inability to walk for exercise or participate in sports; pain on weight-bearing; crepitus; reduced muscle strength; flexion limited to 135 degrees with pain and extension limited to 5 degrees with pain; and pain and weakness limited his functional ability during flare-ups and following repeated use.

3.  For the period prior to the Veteran's left total knee replacement, he had a meniscectomy, DJD, ligament calcification, subluxation, chondromalacia, crepitus, pain, weakness, stiffness, decreased speed of the joint motion, repeated effusions, tenderness, significant hip flexor weakness, difficulty using stairs, and flexion to 135 degrees with no pain and extension to 0 degrees with no pain.

4.  For the period since the Veteran's left total knee replacement, he has had flare-ups which caused severe pain, required prescription pain medication, and prevented ambulation; functional loss or impairment in the knee and, following repeated use testing, additional limitation in range of motion; less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing, and weight-bearing; tenderness to palpation, decreased muscle strength, and medial tibial stress syndrome; chronic knee pain and weakness which restricted activities to sedentary ones only; an inability to walk for exercise, participate in sports, and stand or walk for prolonged periods of time; difficulty climbing stairs; and flexion to 80 degrees with pain and extension to 0 degrees with pain.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent, from August 1, 2009, to March 11, 2014, for right knee severe recurrent subluxation and instability have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2017).

2.  The criteria for a rating of 20 percent, from August 1, 2009, to March 11, 2014, for right knee dislocated cartilage with frequent episodes of locking and effusion have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2017).

3.  The criteria for a rating of 50 percent, from August 1, 2009, to March 11, 2014, for right knee extension limited to 45 degrees have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2017).

4.  The criteria for a rating of 60 percent, since May 1, 2015, for right total knee replacement with chronic residuals have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2017).

5.  The criteria for a rating of 30 percent, from August 1, 2009, to February 19, 2013, for left knee severe recurrent subluxation have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2017).

6.  The criteria for a rating of 20 percent, from August 1, 2009, to February 19, 2013, for left knee dislocated cartilage with frequent episodes of locking and effusion have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2017).

7.  The criteria for a rating of 60 percent, since April 1, 2014, for left total knee replacement with chronic residuals have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

Where, as here, with the appeal for an initial compensable rating following the grant of service connection, the service connection claim is substantiated. No additional VCAA notice is required with respect to the downstream issue of the initial rating assigned to the now service-connected disability. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective dates); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement). In addition, VA obtained all identified evidence and there is no indication that there is additional relevant evidence that is still outstanding.  

II.  Analyses

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017). Diagnostic code 5256 provides ratings for ankylosis of the knee. A 30 percent rating is warranted for a favorable angle in full extension or in slight flexion between 0 and 10 degrees. A 40 percent rating is warranted for a knee in flexion between 10 and 20 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2017). 

Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability. Slight disability warrants a 10 percent rating and a moderate disability warrants a 20 percent rating. Severe disability warrants a 30 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017). 

Diagnostic Code 5258 provides that a 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2017). 

Diagnostic Code 5259 provides that a 10 percent rating is warranted for symptomatic removal of semilunar cartilage. 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2017).

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Limitation of flexion to 60 degrees warrants a noncompensable rating. Limitation of flexion to 45 degrees warrants a 10 percent rating. Flexion limited to 30 degrees warrants a 20 percent rating. Flexion limited to 15 degrees warrants a 30 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2017). 

Diagnostic Code 5261 provides ratings based on limitation of the extension of the leg. Limitation of extension to 5 degrees warrants a noncompensable rating. Extension limited to 10 degrees warrants a 10 percent rating. Extension limited to 15 degrees warrants a 20 percent rating. Extension limited to 20 degrees warrants a 30 percent rating. Extension limited to 30 degrees warrants a 40 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2017).

Diagnostic code 5262 provides ratings for impairment of the tibia and fibula. A 10 percent rating is warranted for malunion with slight knee or ankle disability. A 20 percent rating is warranted for malunion with moderate knee or ankle disability. A 30 percent rating is warranted for malunion with marked knee or ankle disability. A 40 percent rating is warranted for nonunion, with loose motion, requiring a brace. 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2017).

Diagnostic code 5055 provides ratings for a knee replacement. The minimum rating is 30 percent. A knee replacement that results in intermediate degrees of residual weakness, pain, or limitation of motion, is to be rated by analogy to diagnostic codes 5256, 5261, or 5262. A knee replacement with chronic residuals consisting of severe painful motion or weakness in the affected extremity warrants a 60 percent rating. A 100 percent rating is warranted for 1 year following implantation of the prosthesis. 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2017).
	
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where, as here, the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, the entire history of the disability must be considered. See Fenderson v. West, 12 Vet. App. 119 (1999).

A.  Right Knee for the Period from August 1, 2009, to March 11, 2014

Service treatment records indicate that the Veteran underwent right knee imaging in February 2009. He had DJD and mild effusion. In April 2009, he was afforded a VA examination. He had pain, weakness, stiffness, decreased speed of the joint motion, repeated effusions, crepitation, and tenderness; he had no instability, incoordination, dislocation or subluxation, or locking. He had flexion to 115 degrees and extension to 0 degrees with no pain. There was no ankylosis. An X-ray study indicated that there was some joint space narrowing with joint effusion. He was diagnosed with DJD with effusion.

May 2009 service treatment records indicate that the Veteran had right knee pain that was worse with turning or pivoting. His flexion and extension were normal but he had decreased muscle strength, tenderness to palpation, effusion, swelling, crepitation, popping, locking, buckling, and catching. A Duty Limiting Condition Report indicates that he was prevented from jumping, squatting, kneeling, climbing a ladder, or running more than 100 yards. On a Lower Extremity Functional Scale, he reported difficulty with usual work, housework or school activities; usual hobbies, recreational, or sporting activities; getting into or out of the bath; walking between rooms; putting on shoes or socks; squatting; lifting an object, like a bag of groceries, from the floor; performing light and heavy activities around the home; getting into or out of a car; walking even 2 blocks; going up or down 1 flight of stairs; standing for 1 hour; sitting for 1 hour; running on even or uneven ground; making sharp turns while running fast; hopping; and rolling over in bed. A magnetic resonance imaging (MRI) study indicated joint effusion, osteoarthritis, and subluxation. He was diagnosed with patellofemoral syndrome.

August 2009 to December 2011 private treatment records indicate that the Veteran had patellar tendonitis, osteoarthritis, chondromalacia, subluxation, crepitus, hip flexor weakness, meniscus tear, decreased range of motion, night pain, popping, locking, catching, giving way, and tenderness on ambulation. He reported being unstable when using the stairs.

In July 2013, the Veteran was afforded a VA examination. A diagnosis of osteoarthritis was noted. The Veteran reported that using the stairs and sleeping worsened his knee pain. He had flexion to 95 degrees with pain and extension to 45 degrees or greater with pain. He was unable to perform repeated use testing due to pain. The examiner noted that the Veteran had additional limitation in range of motion following repeated use, functional loss or impairment, less movement than normal, weakened movement, pain on movement, disturbance of locomotion, tenderness to palpation, decreased muscle strength, instability, slight subluxation, no tibia or fibula impairment, and no meniscal disorder. He used a brace constantly and occasionally used a cane.

The report of a July 2014 VA examination states that the Veteran underwent a meniscectomy in December 2011.

On March 11, 2014, the Veteran underwent a total knee replacement.

For the period prior to the Veteran's total knee replacement, he had a meniscectomy, osteoarthritis, tendonitis, chondromalacia, patellofemoral syndrome, hip flexor weakness, subluxation, effusion, crepitus, popping, locking, buckling, catching, swelling, giving way, pain, weakness, stiffness, decreased speed of the joint motion, tenderness, decreased muscle strength, swelling, functional loss or impairment, less movement than normal, disturbance of locomotion, instability, an inability to performed repeated use testing, and flexion to 95 degrees with pain and extension to 45 degrees or greater with pain. He had no ankylosis. 

Given these facts, the Board finds that a 30 percent rating is warranted for severe recurrent subluxation and instability under diagnostic code 5257, a 20 percent rating is warranted for dislocated cartilage with frequent episodes of locking and effusion under diagnostic code 5258, and a 50 percent rating is warranted for extension limited to 45 degrees under diagnostic code 5261. 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In making these determinations, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain. 38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995). These ratings are the maximum available for each diagnostic code. A separate 10 percent rating for removal of cartilage under diagnostic code 5259 is not warranted as the Veteran's meniscus symptoms are already accounted for in the 20 percent rating for locking and effusion and would constitute pyramiding. A separate rating for limitation of extension is not warranted as the Veteran's disability was not so severe as to result in a compensable rating.

B.  Right Knee for the Period since May 1, 2015

In November 2016, the Veteran was afforded a VA examination. The examiner noted that the Veteran had DJD with soreness and tightness behind the knee, knee cap tenderness, and that he had to continuously stretch the knee. Sitting for prolonged periods of time and climbing stairs made his symptoms worse. He was unable to walk for exercise or participate in sports, including golf. He had flexion to 135 degrees and extension to 5 degrees, both with pain. The decreased range of motion and pain did not contribute to functional loss. He had pain on weight-bearing and evidence of crepitus. There was no additional loss of function or range of motion following repeated use testing. He had reduced muscle strength, but no muscle atrophy, and no ankylosis. The examiner indicated that there was no history of subluxation, instability, effusion, patellar dislocation, or medial tibial stress syndrome. The examiner noted that the Veteran had a history of osteoarthritis and meniscus tear. In an October 2017 addendum, the examiner noted that the ranges of motion reported were for active motion and it was not feasible to complete passive range of motion testing in a safe manner due to the Veteran's history of knee surgeries. The examiner also noted that pain and weakness limited functional ability during flare-ups or following repeated use, and that he was unable to stand or walk for prolonged period and had difficulty climbing stairs.

For the period since the Veteran's total knee replacement, he has had DJD; soreness; tightness; tenderness; a need to continuously stretch; difficulty sitting, standing, or walking for extended periods of time; difficulty climbing stairs; an inability to walk for exercise or participate in sports; pain on weight-bearing; crepitus; reduced muscle strength; flexion limited to 135 degrees with pain and extension limited to 5 degrees with pain; and pain and weakness limited his functional ability during flare-ups and following repeated use.

Given these facts, the Board finds that a 60 percent rating for total knee replacement with chronic residuals is warranted. 38 C.F.R. § 4.7. See Hart, 21 Vet. App. at 505. This is the maximum rating available after the 1 year following implantation of the prosthesis.

C.  Left Knee for the Period from August 1, 2009, to February 19, 2013

In April 2009, the Veteran was afforded a VA examination. He had pain, weakness, stiffness, decreased speed of the joint motion, repeated effusions, and tenderness; he had no instability, incoordination, dislocation or subluxation, or locking. He had flexion to 135 degrees and extension to 0 degrees with no pain. There was no ankylosis. An X-ray study indicated that there was joint space narrowing with a question of a remote medial collateral ligament (MCL) injury. He was diagnosed with DJD with ligamentous calcification.

August 2009 to March 2011 private treatment records indicate that the Veteran had osteoarthritis, subluxation, chondromalacia, crepitus, tenderness, and significant hip flexor weakness. He reported being unstable when using the stairs.

The report of a July 2014 VA examination states that the Veteran underwent a meniscectomy in December 2011.

On February 19, 2013, the Veteran underwent a total knee replacement.

For the period prior to the Veteran's total knee replacement, he had a meniscectomy, DJD, ligament calcification, subluxation, chondromalacia, crepitus, pain, weakness, stiffness, decreased speed of the joint motion, repeated effusions, tenderness, significant hip flexor weakness, difficulty using stairs, and flexion to 135 degrees with no pain and extension to 0 degrees with no pain. He had no ankylosis. 

Given these facts, the Board finds that a 30 percent rating is warranted for severe recurrent subluxation under diagnostic code 5257 and a 20 percent rating is warranted for dislocated cartilage with frequent episodes of locking and effusion under diagnostic code 5258. 38 C.F.R. § 4.7. See Hart, 21 Vet. App. at 505. In making these determinations, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain. 38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca, 8 Vet. App. at 206-207. These ratings are the maximum available for each diagnostic code. A separate 10 percent rating for removal of cartilage under diagnostic code 5259 is not warranted as the Veteran's meniscus symptoms are already accounted for in the 20 percent rating for locking and effusion and would constitute pyramiding. Separate ratings for limitation of extension and for limitation of flexion are not warranted as the Veteran's symptoms were not so severe as to result in compensable ratings.

D.  Left Knee for the Period since April 1, 2014

In July 2014, the Veteran was afforded a VA examination. The Veteran reported flare-ups which caused severe pain, required prescription pain medication, and prevented ambulation. He had flexion to 80 degrees with pain and extension to 0 degrees with pain. He had functional loss or impairment in the knee and, following repeated use testing, he had additional limitation in range of motion. These limitations resulted in less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing, and weight-bearing. He had tenderness to palpation, decreased muscle strength, and medial tibial stress syndrome. The examiner indicated that the Veteran had, either now or in the past, a meniscal tear, frequent episodes of joint locking, frequent episodes of joint pain, and frequent episodes of joint effusion, and that he had a meniscectomy in December 2011. The examiner indicated that since the Veteran's total knee replacement, he had intermediate degrees of residual weakness, pain, or limitation of motion. The Veteran occasionally used a cane. The examiner noted that the Veteran had chronic knee pain and weakness which restricted his activities to sedentary ones only, and that flare-ups severely limited his activities and function.

In November 2016, the Veteran was afforded a VA examination. He was unable to walk for exercise or participate in sports, including golf. He had flexion to 140 degrees and extension to 0 degrees with no pain. He had objective evidence of crepitus. There was no additional loss of function or range of motion following repeated use testing. Muscle strength was normal, there was no muscle atrophy, and there was no ankylosis. The examiner indicated that there was no history of subluxation, instability, effusion, patellar dislocation, or medial tibial stress syndrome. The examiner noted that the Veteran had a history of osteoarthritis and meniscus tear. In an October 2017 addendum, the examiner noted that the ranges of motion reported were for active motion and it was not feasible to complete passive range of motion testing in a safe manner due to the Veteran's history of knee surgeries. The examiner also noted that pain and weakness limited functional ability during flare-ups or following repeated use, and that he was unable to stand or walk for prolonged periods of time and had difficulty climbing stairs.

For the period since the Veteran's total knee replacement, he has had flare-ups which caused severe pain, required prescription pain medication, and prevented ambulation; functional loss or impairment in the knee and, following repeated use testing, additional limitation in range of motion; less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing, and weight-bearing; tenderness to palpation, decreased muscle strength, and medial tibial stress syndrome; chronic knee pain and weakness which restricted activities to sedentary ones only; an inability to walk for exercise, participate in sports, and stand or walk for prolonged periods of time; difficulty climbing stairs; and flexion to 80 degrees with pain and extension to 0 degrees with pain.

Given these facts, the Board finds that a 60 percent rating for total knee replacement with chronic residuals is warranted. 38 C.F.R. § 4.7. See Hart, 21 Vet. App. at 505. This is the maximum rating available after the 1 year following implantation of the prosthesis.


ORDER

A 30 percent rating is granted for right knee severe recurrent subluxation and instability under diagnostic code 5257 from August 1, 2009, to March 11, 2014.

A 20 percent rating is granted for right knee dislocated cartilage with frequent episodes of locking and effusion under diagnostic code 5258 from August 1, 2009, to March 11, 2014.

A 50 percent rating is granted for right knee extension limited to 45 degrees under diagnostic code 5261 from August 1, 2009, to March 11, 2014.

A 60 percent rating is granted for right total knee replacement with chronic residuals under diagnostic code 5055 since May 1, 2015.

A 30 percent rating is granted for left knee severe recurrent subluxation under diagnostic code 5257 from August 1, 2009, to February 19, 2013.

A 20 percent rating is granted for left knee dislocated cartilage with frequent episodes of locking and effusion under diagnostic code 5258 from August 1, 2009, to February 19, 2013.

A 60 percent rating is granted for left total knee replacement with chronic residuals under diagnostic code 5055 since April 1, 2014.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


